Citation Nr: 1317734	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-33 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating prior to April 30, 2012, and in excess of 10 percent thereafter for eczematous dermatitis.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1983 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the March 2008 rating decision, the RO granted service connection for multiple disabilities, including degenerative joint disease of the bilateral knees and eczematous dermatitis (hereinafter, eczema).  Among other ratings, the RO assigned an initial noncompensable rating for the Veteran's eczema and an initial 10 percent rating for the bilateral knee disabilities, effective October 1, 2007.  

The Veteran timely disagreed with the ratings assigned for the eczema and bilateral knee disabilities, as well as the ratings assigned for four other disabilities.  The RO subsequently issued a June 2009 statement of the case (SOC).  The Veteran responded with an August 2009 request for additional time to complete his substantive appeal (VA Form 9).  The RO granted this request for additional time, continued developing the Veteran's claims, and, in August 2010, issued a supplemental SOC as to the ratings for eczema, bilateral degenerative knee disease, and four other disabilities.  However, the Veteran subsequently formalized his appeal with the submission of a September 2010 VA Form 9 on which he clarified that he only wished to appeal the ratings assigned for eczema and the bilateral knee disabilities.  

In October 2010, the RO determined that it had made a clear and unmistakable error in March 2008 by assigning a combined 10 percent disability rating for the bilateral knee disabilities.  The RO issued a decision assigning an initial 10 percent disability rating for the left knee and an initial 10 percent disability rating for the right knee.  Subsequently, the RO also issued a January 2013 rating decision assigning a 10 percent disability rating for eczema, effective April 30, 2012.  The RO also issued a January 2013 supplemental SOC as to the appealed eczema rating.  However, as claimants are generally presumed to be seeking the maximum benefit allowed by law and regulation, the issues of his entitlement to higher initial ratings for eczema as well as the knee disabilities remained on appeal since the RO awarded less than the maximum available benefits in regard to both disabilities.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran mailed VA an Appeal Status Election Form in February 2013.  He indicated that he was satisfied with the RO's decisions to the extent that "[his] only remaining issue" was the rating for eczema.  In this regard, he specifically contended entitlement to an initial 10 percent disability rating since the date of service connection.  As the claims for increased ratings for the knee disabilities have been withdrawn in accordance with 38 C.F.R. § 20.204 (2012) prior to the certification of the Veteran's appeal to the Board, those issues are not in appellate status and, therefore, are not included on the title page of this decision.

Although the Veteran had requested a hearing on his September 2010 substantive appeal, he later submitted an April 2013 request to cancel that hearing.  The request for a Board hearing has been properly withdrawn.  See 38 C.F.R. § 20.702 (e) (2012).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the virtual file does not reveal any additional evidence pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  Here, the Veteran has reported receipt of Tricare as well as private medical treatment.  As no post-service Tricare treatment notes are associated with the claims file, the Veteran's Tricare treatment records should be obtained for consideration in his appeal.  Further, although copies of records of treatment by private physicians are associated with the record, they were submitted in November 2012.  While this case is in remand status, the agency of original jurisdiction (AOJ) must provide the Veteran with authorization forms for the release of any additional (subsequently generated) outstanding pertinent private records.  Thereafter, the AOJ should obtain and associate any available records with the claims file before appellate review proceeds.  

The Veteran has contended that he is entitled to an initial 10 percent disability rating for eczema since the initial grant of service connection (i.e., October 1, 2007) because he has been on immunosuppressive treatment since his discharge from active duty service.  He has also contended that, although he was only awarded service connection for eczematous dermatitis affecting the right elbow, the condition had spread to his bilateral legs and arms such that it affects greater than five percent of his body.  An August 2007 VA examiner diagnosed eczema of the right elbow, only, but a February 2010 VA examiner observed "post-inflammatory changes on his forearms and lower legs from prior patches of eczema" as well as "a new area developing on his right elbow."  He was afforded another VA examination in April 2012 and the examiner observed "dark discolorated lesions" on the forearms, legs, and upper back, but stated that less than five percent of the body was affected.  Although VA examiners have diagnosed eczema, none of the examiners have indicated review of the claims file and the Veteran has submitted medical evidence reflecting that he has been diagnosed with allergic urticaria and folliculitis in addition to eczema.

The record indicates that the Veteran may experience, or may have experienced at some point in the appellate period, multiple skin conditions, but the VA examination reports within the claims file do not reflect a complete analysis of the Veteran's prior diagnoses and treatment, or his current contentions.  Further, the Veteran has reported, and the recorded observations of the 2010 and 2012 examiners also indicate, that his service-connected eczema may fluctuate in severity such that it actively affects different portions of his skin surface at different times.  VA is obligated to evaluate a disability while in an active condition in order to fulfill the duty to assist.  Ardison v. Brown, 6 Vet. App. 405 (1994).  For these reasons, the Board finds that a VA examination with a clarifying opinion is necessary.  Therefore, a remand is necessary in order to afford the Veteran a VA examination and obtain an addendum opinion from an examiner who has full access to the claims file, which addresses the Veteran's contentions in light of his documented medical history.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare providers, to include those he sees through Tricare, who have treated him for any skin condition he has experienced since service.  After securing any necessary authorization from him, obtain all identified treatment records which are not already of record, to include records of his treatment through Tricare.  All reasonable attempts should be made to obtain such records - make at least two (2) attempts to obtain records from any identified private sources.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain them would be futile; any such determination should be documented in the claims file.  The Veteran must be notified of the attempts made as well as why further attempts would be futile, and allowed the opportunity to provide any copies of such records in his possession, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any current skin disorders.  In scheduling such examination, the AOJ should consider the Veteran's indication that he could conveniently attend VA examinations scheduled in or near Huntsville, Alabama.  The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should provide diagnoses of all current skin disorders.  For each diagnosis rendered, as well as the prior diagnoses of record (to specifically include, but not limited to, folliculitis and urticaria) that have been present at any time since October 1, 2007, the examiner must provide an opinion as to whether any such skin disability is a manifestation of the service-connected eczematous dermatitis.  

If the examiner determines that it is not possible to separate the effects of any nonservice-connected disorders from the service-connected eczema, the manifestations of the nonservice-connected disorder(s) should be attributed to the service-connected eczema.

The examiner should note the percentage of the entire body and exposed areas affected of all skin disorders attributed to the service-connected eczema, and identify the prescribed treatment(s).  He or she should specifically indicate whether such treatment included systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such treatment for the period beginning October 1, 2007, to the present.  In this regard, he should consider the Veteran's statement that he was prescribed Medrol during service (in January 2006).

If the examiner determines that the Veteran experiences flare-ups or additional symptoms of his skin disability, but they are not observable at the current time, he or she should estimate the entire body and exposed areas affected of such skin disability when it is in an active phase.
 
The offered opinions must be accompanied by supporting rationales.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
          A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


